Citation Nr: 1733268	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-21 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 1981.

This matter came to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2017.

In a June 2017 rating decision, the Appeals Management Center (AMC) granted service connection for left knee joint osteoarthritis, rated 10 percent disabling, effective October 15, 2009.  The grant of service connection for a left knee disability constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for a TDIU, at this juncture the Veteran's only service-connected disability (left knee joint osteoarthritis at 10%) does not meet the minimum scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  

In his April 2010 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran asserted that he worked 20 hours per week from 2004 through 2008 and his left knee disability affected his employment on October 28, 2008.  The Veteran completed a VA Form 21-4192 regarding 'Clean Tech;' however, the RO did not request further information from the identified employer.  In March 2013, the Veteran submitted another VA 21-8940 asserting that he worked 20 hours per week from April 2007 to July 26, 2012, and his back disability and prostate cancer affected his employment on October 5, 2011.  He asserted that he had not worked in a full-time capacity since June 1995.  The Veteran completed a VA Form 21-4192 regarding 'SRDC;' however, the RO did not request further information from the identified employer.  The Veteran should be requested to complete a VA Form 21-8940 to clarify his employment since October 15, 2009 (the date service connection was established for his left knee disability) and complete VA Form 21-4192s regarding his employers.  

A February 2017 VA examination pertaining to the knee reflects the notation that the Veteran reports he cannot do physical labor due to his left knee pain combined with his back, left shoulder tear, and hernia pain.  The examiner stated that it was hard to sort out the knee component because he says that the back pain is the worst problem.  The examiner opined that based on his knee problem alone, the Veteran would be able to do sedentary work.  

A vocational assessment should be completed to assess the impact of the Veteran's service-connected disability on his ability to maintain gainful employment for the period from October 15, 2009.

Thereafter, the TDIU matter should be submitted to the Director, Compensation Service, for extraschedular consideration per § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940 to clarify his employment since October 15, 2009.

Request that the Veteran complete a VA Form 21-4192 pertaining to his each of his employers since October 15, 2009.  The RO should, then, send the VA Form 21-4192 to the identified employers.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Request a vocational assessment with an examiner with appropriate expertise to evaluate the impact of the Veteran's service-connected left knee disability on his ability to function in an occupational setting.  In this regard, comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the exam, and/or describe any functional impairment caused solely by the service-connected disability.

If a vocational expert is not available (document efforts to obtain one in the claims file), then request VA clinicians, with appropriate expertise, to include in orthopedic and gastroenterology/general surgery, to comment on the veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the exam, and/or describe any functional impairment caused solely by the service-connected left knee disability.

A comprehensive rationale is to be provided for all opinions expressed.  

3.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disability precludes the Veteran from participating in gainful employment.

4.  After completion of the above, readjudicate entitlement to a TDIU considering all relevant evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



